On Motion roe Reheaeing.
The plaintiff in error, both in his brief first filed in this court and in his motion for a rehearing, relies heavily on the ruling in Dealers Discount Corp. v. Trammell, 98 Ga. App. 748 (106 S. E. 2d 850), which case in turn was based on that of Dollner, Potter & Co. v. Williams, 29 Ga. 743. Neither of these cases is material or pertinent here for the reason that each treats with the well-known and accepted sales law doctrine of retention of possession by the seller. The situation in the instant case does not concern, even remotely, this doctrine. Furthermore, the Trammell case shows creditable evidence that the owner of the car told the agent of the discount company at the used car lot, while the car was thereon, that the car in question belonged to the used car dealer. This in itself is sufficient for a basis of an estoppel against the owner to assert his rights in the car as against one *596advancing money in reliance on the ostensible ownership of the used car dealer. The Trammell case, then, is in no way inconsistent with the holding of this case that mere delivery of an automobile and its keys to a used car dealer with the dealer’s authority limited to the receiving of bids does not give authority to encumber the car nor does it estop the original owner from asserting his rights in the car. The Trammell and Williams cases then, have no relevancy or bearing on the decision in this case.

Motion for rehearing denied.